DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.

Response to Amendment
The amendments to the drawings and the specification overcome the drawing objections from the previous office action (6/9/2022).  The drawing objections are withdrawn.
The amendments to the specification overcome the specification objections from the previous office action (6/9/2022).  The specification objections are withdrawn.
The amendments to claims 4 and 6 overcome the claim objections from the previous office action (6/9/2022).  The claim objections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (6/9/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/24/2022 regarding claims 9 thru  have been fully considered but they are not persuasive.  In the claim amendments, the amendments of claim 1 changed the scope and limitations of the claim to require a new search and rejection of claims 1 thru 8.  There were no similar amendments to claims 9 thru 16.  The amendments to these claims were to correct for objections and 112b rejections.  There were no amendments to change the scope or limitations of these claims.  Additionally, the applicant’s argument did not address any points regarding claims 9 thru 16.  Therefore, the rejections of claims 9 thru 16 are maintained.
The applicant’s arguments regarding claims 17 thru 20 are directed to the prior art not reciting the amended limitations of claim 1, but these limitations are not recited in claims 17 thru 20.  Therefore, the rejections of claims 17 thru 20 are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsushita Patent Application Publication Number 2021/0206213 A1.
Regarding claim 9 Matsushita discloses the claimed method, a flowchart showing the flow of processes by the backward movement operation controller (Figure 14), comprising:
the claimed capturing an image that includes a rear field of view from a trailer by a camera, “The camera 23B is disposed in the rear portion of the trailer 3 which is the towed vehicle.” (P[0045] and Figure 4), and “the camera image display portion 121 of the display screen 120 displays an image or a moving image of the rearward area from the trailer 3 captured by the camera 23B when the backward movement of the towing vehicle 1 is operated” (P[0048] and Figures 5A thru 5C);
the claimed processor generating left and right maneuverability margins in response to a hitch angle and trailer dimension, “the signal processing device 24 is configured to process signals from the cameras 23A and 23B and to provide the signals to the controller 11” (P[0046] and Figure 4), “The movement direction model display processing portion 250 calculates a predicted movement trajectory of the trailer 3 to achieve the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 in accordance with the swipe operation amount when the towing vehicle 1 is steered. The calculated predicted movement trajectory is displayed on the camera image display portion 121 as the movement direction display model M4. For example, as shown in FIGS. 5A to 5E, the predicted movement trajectory is displayed in a band shape.” (P[0092] and Figures 5A thru 5E), “An area inside a sector shown in FIG. 3 is an area with an angle less than the jackknife angle θjk so that the jackknife phenomenon does not occur therewithin (i.e. allowable steering area Ta, which will be described below).” (P[0042] and Figure 3), “The allowable steering area Ta shown as a sector in FIG. 7 is same as allowable steering area Ta shown in FIG. 3.” (P[0060] and Figure 7), “In FIG. 7, the sector spreading with an angle doubled by the jackknife angle θjk is the allowable steering area Ta where the jackknife phenomenon does not occur.” P[0061], “The jackknife angle θjk is calculated for example, by substituting parameters (vehicle specifications) of the towing vehicle 1 and the trailer 3 into a linear geometric relational formula (Formula 1).” (P[0055] and Figure 8), the vehicle specifications of the trailer equate to the claimed trailer dimensions, and “A steering limit angle is an angle of the trailer 3 set between the current trailer angle γ and the target trailer angle θt to limit or restrict the abrupt change of the trailer angle γ toward the target trailer angle θt (i.e. limit target trailer angle).” P[0075] (claimed hitch angle);
the claimed displaying the image, the left and right maneuverability margins on a touch sensitive user interface, “a monitor device including a display screen to display a captured image by the imaging device, a touch screen function that detects a touch position to the display screen” (abstract), “The model display processing portion 220 displays a steering allowable range display model Mas superimposed on the trailer model M3.” P[0084], the camera image display portion 121 and steering allowable range display model Mas (from the allowable steering area Ta of Figures 3 and 7) are shown in Figures 5A thru 5E;
the claimed receiving a user input of a trailer destination between the left and right maneuverability margins, the user’s fingertip selects the towing vehicle and trailer to move into a parking spot between the parking lines, this is within the steering allowable range display model Mas (Figure 5A);
the claimed generating a projected trailer path in response to the trailer destination, the movement direction display model M4 shows the predicted trailer trajectory into the user selected parking spot (Figure 5A); and
the claimed controlling a trailer reversing operation along the projected trailer path to the trailer destination using a vehicle controller, controller 11 (Figure 4), “The towing vehicle 1 includes, in addition to a driving function by the driver, a function to assist or support driving or a function to automatically or autonomously drive the vehicle on behalf of the driver or the passenger (i.e. drive support vehicle, autonomous vehicle, or the like). Further, the towing vehicle 1 includes an automatic braking system 21 and an auto-steering system 22 shown in FIG. 6 for the drive assistance or the autonomous driving.” P[0037], and “The controller 11 is configured to assist inputs of the instruction to the backward movement direction when the towing vehicle 1 moves backward and also to assist the backward movement of the trailer 3 to a target position” P[0049].
Regarding claim 10 Matsushita discloses the claimed display the projected trailer path on the touch sensitive user interface in response to generating the projected trailer path, the movement direction display model M4 shows the predicted trajectory for the trailer while backing based on the user selection using the position of the trailer model M3 (Figures 5A thru 5E).
Regarding claim 12 Matsushita discloses the claimed user input is restricted from selecting a trailer destination outside of the left and right maneuverability margins, “The controller 11 may include the steering restriction portion 53 (see FIG. 6). The steering restriction portion 53 is configured to transmit a steerable area restriction signal Ssr to the auto-steering system 22 provided in the towing vehicle 1. The steerable area restriction signal Ssr is a signal for restricting the steerable area of the towing vehicle 1 to be inside the inner area Rins of the alarm angle θk (see FIG. 7).” P[0069], “The steerable area is an area where the steering is allowed and usually located within the maximum steering angles of the towing vehicle 1 at the both sides of the reference line O. In the first embodiment, the steerable area during the backward movement is the same as the inner area Rins of the alarm angle θk. However, the steering angle may be automatically restricted so as to be set within an area smaller than the inner area Rins. Thereby, steering or automatic steering that exceed the alarm angle θk can be prevented.” P[0070], and “The steerable area may be configured to restrict the steering angle to an area that does not exceed the jackknife angle θjk (allowable steering area Ta).” P[0071].
Regarding claim 14 Matsushita discloses the claimed camera is mounted to the rear of the trailer and the image is received from a trailer interface module, “The camera 23B is disposed in the rear portion of the trailer 3 which is the towed vehicle. The camera 23B is configured to communicate with the controller 11 or the monitor device 12 by wired or wireless communication.” (P[0045] and Figure 4), and “the signal processing device 24 is configured to process signals from the cameras 23A and 23B and to provide the signals to the controller 11” P[0046].
Regarding claim 15 Matsushita discloses the claimed touch sensitive user interface is a center stack vehicle display within a vehicle cabin, “The monitor device 12 is disposed near the driver's seat (not shown) of the towing vehicle 1 in a position where the driver can operate the monitor device 12. The monitor device 12 may be provided exclusively for the towing assist device A. Alternatively, a monitor of other electronic devices (such as an instrument device including a monitor, a car navigation system, an in-vehicle TV, a drive recorder, a smartphone, a tablet terminal, for example) installed in the towing vehicle 1 may be used as the monitor device 12.” P[0047], and “the monitor device 12 includes a display screen 120, speakers 36, and a touch panel or touch screen 27” (P[0048] and Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 thru 3, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Patent Application Publication Number 2021/0206213 A1 in view of Gali et al Patent Application Publication Number 2020/0017143 A1.
Regarding claim 1 Matsushita teaches the claimed apparatus, the towing assist device A (Figure 4), comprising:
the claimed camera operative to capture an image of a trailer field of view, “The camera 23B is disposed in the rear portion of the trailer 3 which is the towed vehicle.” (P[0045] and Figure 4), and “the camera image display portion 121 of the display screen 120 displays an image or a moving image of the rearward area from the trailer 3 captured by the camera 23B when the backward movement of the towing vehicle 1 is operated” (P[0048] and Figures 5A thru 5C);
the claimed interactive user interface to display a graphical user interface, “The monitor device 12 is disposed near the driver's seat (not shown) of the towing vehicle 1 in a position where the driver can operate the monitor device 12.” P[0047], and “the monitor device 12 includes a display screen 120, speakers 36, and a touch panel or touch screen 27. The display screen 120 includes a camera image display portion 121 as a captured image display portion and an operation image display portion 122” (P[0048] and Figure 6), 
wherein the graphical user interface includes a slider button and to receive a user input in response to a user positioning of the slider button, “the monitor device 12 includes the touch screen 27, and the driver or the operator inputs the backward movement direction and the angle of the trailer 3 via the touch screen 27 when the towing and towed vehicles are moved backward. This input operation is an operation that the user touches the trailer model M3 with his or her fingertip FT and slides the fingertip FT while touching the trailer model M3 to the direction and the angle the driver wants to move the trailer 3” P[0085], and “The model movement display processing portion 240 is configured to move the trailer model M3 and the trailer model position auxiliary line M6 on the operation image display portion 122 in accordance with the detected swipe operation direction and the swipe amount.” P[0086], the movement of the fingertip FT for the trailer direction of Figures 5A thru 5E equates the claimed slider button;
	the claimed processor to generate the graphical user interface in response to the user input, “the signal processing device 24 is configured to process signals from the cameras 23A and 23B and to provide the signals to the controller 11” (P[0046] and Figure 4), and “The movement direction model display processing portion 250 calculates a predicted movement trajectory of the trailer 3 to achieve the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 in accordance with the swipe operation amount when the towing vehicle 1 is steered. The calculated predicted movement trajectory is displayed on the camera image display portion 121 as the movement direction display model M4. For example, as shown in FIGS. 5A to 5E, the predicted movement trajectory is displayed in a band shape.” (P[0092] and Figures 5A thru 5E), the changes in M4 of Figures 5A thru 5E equate to the claimed generation of the graphical user interface in response to the user input,
the claimed user input indicates a trailer destination, the final position for the trailer is shown as M4 in Figure 5A and is input by the user (Figure 5A),
the claimed processor generates a projected trailer path in response to the trailer destination, “The movement direction model display processing portion 250 calculates a predicted movement trajectory of the trailer 3 to achieve the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 in accordance with the swipe operation amount when the towing vehicle 1 is steered. The calculated predicted movement trajectory is displayed on the camera image display portion 121 as the movement direction display model M4. For example, as shown in FIGS. 5A to 5E, the predicted movement trajectory is displayed in a band shape.” P[0092], and “The movement trajectory prediction portion 251 is configured to calculate the movement trajectory of the trailer 3 based on the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 and/or the swipe operation amount. Also, the movement trajectory prediction portion 251 is configured to obtain a steering angle δ for achieving the trailer angle γ by the swipe operation.” P[0093],
wherein the claimed graphical user interface includes the image and a plurality of graphics overlaid on the image indicative of the projected trailer path and the trailer destination, the image of the parking spot for the trailer includes the movement direction display model M4 (Figure 5A), the parking spot for the trailer equates to the claimed trailer destination, and the movement direction display model M4 equates to the claimed projected trailer path; and
	the claimed vehicle controller to perform a trailer reversing operation in response to the projected trailer path, controller 11 (Figure 4), “The towing vehicle 1 includes, in addition to a driving function by the driver, a function to assist or support driving or a function to automatically or autonomously drive the vehicle on behalf of the driver or the passenger (i.e. drive support vehicle, autonomous vehicle, or the like). Further, the towing vehicle 1 includes an automatic braking system 21 and an auto-steering system 22 shown in FIG. 6 for the drive assistance or the autonomous driving.” P[0037], “The controller 11 is configured to assist inputs of the instruction to the backward movement direction when the towing vehicle 1 moves backward and also to assist the backward movement of the trailer 3 to a target position” P[0049], and “the backward movement operation controller 200 further includes a movement trajectory prediction portion 251. The movement trajectory prediction portion 251 is configured to calculate the movement trajectory of the trailer 3 based on the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 and/or the swipe operation amount. Also, the movement trajectory prediction portion 251 is configured to obtain a steering angle δ for achieving the trailer angle γ by the swipe operation. For example, the trailer angle γ and the steering angle δ can be obtained as the relation between the trailer angle in FIG. 11A and the steering angle in FIG. 11B, and calculated as the movement trajectory when the vehicle moves backward with a predetermined vehicle velocity at the steering angle” P[0093].
	Matsushita does not teach the claimed slider button is used to indicate a trailer destination, but does teach uses a slider as a user input P[0006]. Additionally, Matsushita does not teach the claimed left and right maneuverability margins are included as part of the graphics overlay (also includes projected trailer path and trailer destination).  
Gali teaches a vehicular travel assist system that controls the steering for a vehicle to direct the trailer during a reversing maneuver to a virtual destination location (abstract).  Gali teaches the claimed slider button is used to indicate a trailer destination, touch screen inputs may include horizontal and vertical sliders to change the virtual destination location (VDL) (P[0020]), Figures 4 thru 7 show the VDL 40 as the destination for backing the trailer.
Gali further teaches the claimed projected trailer path, left and right maneuverability margins and trailer destination are included as the graphic overlays, “The trailer assist system includes an image processor or image processing system that is operable to receive image data from one or more cameras and may provide an output to a display device for displaying images representative of the captured image data. Optionally, the trailer assist system may provide display, such as a rearview display or a top down or bird's eye or surround view display or the like.” P[0013], “The VDL changer may display on a display within the vehicle each of the available discrete steps (i.e., to the minimum and maximum angles) to allow the user to select the desired trailer angle.” P[0023], “the system may generate an alert to the driver of the vehicle and/or may generate an overlay at the displayed image to highlight or enhance display of the detected object or vehicle, in order to enhance the driver's awareness of the detected object or vehicle or hazardous condition during a driving maneuver of the equipped vehicle” P[0029], the display can include the maximum left and right trailer angles for the VDL (+/- 48 degrees), an original VDL 40, an updated VDL 72, and the path of trailer 16 to each of the VDL 40 and 72 (P[0023] and Figure 7).  The VDL equates to the claimed trailer destination, the path to the VDL equates to the claimed projected trailer path, and the maximum angles for VDL equate to the claimed left and right maneuverability margins.
The maximum trailer angles to VDL, the VDL and the path to the VDL of Gali (Figure 7) would be used to provide more information on the display of Matsushita.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita with the slider selecting the destination and the display of the maximum trailer angles to control the reversing of the trailer of Gali in order to ensure the trailer reaches the desired location accurately and compensates for any errors (Gali P[0025]).
Regarding claim 2 Matsushita teaches the claimed slider button is displayed on the graphical user interface, “the monitor device 12 includes a display screen 120, speakers 36, and a touch panel or touch screen 27. The display screen 120 includes a camera image display portion 121 as a captured image display portion and an operation image display portion 122.” (P[0048] and Figures 5A thru 5E), and wherein the claimed interactive user interface is a touch sensitive display screen, “the monitor device 12 includes the touch screen 27. The touch screen 27 is configured to receive inputs regarding the towing assist control. The touch operation to the operation image display portion 122 of the display screen 120 is used as an input regarding the towing assist control when the towing vehicle 1 moves backward.” P[0048].
Regarding claim 3 Matsushita teaches the claimed projected trailer path is determined in response to a hitch angle, the trailer destination, and a trailer dimension, “The calculated predicted movement trajectory is displayed on the camera image display portion 121 as the movement direction display model M4. For example, as shown in FIGS. 5A to 5E, the predicted movement trajectory is displayed in a band shape. The width of the movement direction display model M4 in the band shape is displayed as the width corresponding to the width of the trailer 3.” P[0092], the width of the trailer equates to the claimed trailer dimension, and the parking spot of Figure 5A equates to the claimed trailer destination, and “The trailer angle calculation portion 34 is configured to calculate the trailer angle γ by the image recognition processing, the data analysis processing or the like based on the input information from the camera 23A. As shown in FIG. 8, the trailer angle γ is a bend angle or swing angle between the towing vehicle 1 and the trailer 3. In other words, the trailer angle γ is an angle between a center line of the towing vehicle 1 in the vehicle width direction, which extends through the hitch ball 2a of the connector 2, and a center line of the trailer 3 in the vehicle width direction. The trailer angle γ changes from time to time. The trailer angle γ is calculated by the trailer angle calculation portion 34.” P[0052], and “The movement trajectory prediction portion 251 is configured to calculate the movement trajectory of the trailer 3 based on the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 and/or the swipe operation amount. Also, the movement trajectory prediction portion 251 is configured to obtain a steering angle δ for achieving the trailer angle γ by the swipe operation. For example, the trailer angle γ and the steering angle δ can be obtained as the relation between the trailer angle in FIG. 11A and the steering angle in FIG. 11B, and calculated as the movement trajectory when the vehicle moves backward with a predetermined vehicle velocity at the steering angle.” P[0093], the trailer angle equates to the claimed hitch angle.
Regarding claim 5 Matsushita teaches the claimed generate left and right maneuverability margins in response to a trailer dimension and a hitch angle, “An area inside a sector shown in FIG. 3 is an area with an angle less than the jackknife angle θjk so that the jackknife phenomenon does not occur therewithin (i.e. allowable steering area Ta, which will be described below).” (P[0042] and Figure 3), “The allowable steering area Ta shown as a sector in FIG. 7 is same as allowable steering area Ta shown in FIG. 3.” (P[0060] and Figure 7), “In FIG. 7, the sector spreading with an angle doubled by the jackknife angle θjk is the allowable steering area Ta where the jackknife phenomenon does not occur.” P[0061], “The jackknife angle θjk is calculated for example, by substituting parameters (vehicle specifications) of the towing vehicle 1 and the trailer 3 into a linear geometric relational formula (Formula 1).” (P[0055] and Figure 8), the vehicle specifications of the trailer equate to the claimed trailer dimensions, and “A steering limit angle is an angle of the trailer 3 set between the current trailer angle γ and the target trailer angle θt to limit or restrict the abrupt change of the trailer angle γ toward the target trailer angle θt (i.e. limit target trailer angle).” P[0075] (claimed hitch angle).
Regarding claim 7 Matsushita teaches the claimed vehicle controller controls a trailer along the projected trailer path in response to the control signal, “The controller 11 is configured to assist inputs of the instruction to the backward movement direction when the towing vehicle 1 moves backward and also to assist the backward movement of the trailer 3 to a target position” P[0049], and “The auto-steering system 22 performs the automatic steering to move the towing vehicle 1 backward so that the trailer 3 moves in the direction in accordance with the movement direction of the trailer 3 input Fig. 8 via the swipe operation by the operator. When the swipe operation in the direction to change the movement direction of the trailer 3 is detected during the backward movement, the auto-steering system 22 performs the automatic steering in accordance with the newly input direction of the swipe operation to change the direction of the towing vehicle 1 to be moved backward.” P[0107].
Regarding claim 8 Matsushita teaches the claimed depth sensor for determining depth information within the trailer field of view, “devices for detecting surrounding conditions of the trailer 3 such as a radar sensor (LIDAR), a millimeter-wave sensor (milliwave) may be provided” P[0045], the LIDAR equates to the claimed depth sensor, and wherein the claimed projected trailer path is determined in response to the depth information, “The display screen 120 includes a camera image display portion 121 as a captured image display portion and an operation image display portion 122. As shown in FIGS. 5A to 5C, the camera image display portion 121 of the display screen 120 displays an image or a moving image of the rearward area from the trailer 3 captured by the camera 23B when the backward movement of the towing vehicle 1 is operated.” P[0048], the surrounding conditions provided in the display of the area 121 may include the information from the LIDAR.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Patent Application Publication Number 2021/0206213 A1 and Gali et al Patent Application Publication Number 2020/0017143 A1 as applied to claim 1 above, and further in view of Pryor Patent Application Publication Number 2008/0211779 A1.
Regarding claim 4 Matsushita do not explicitly teach the claimed vehicle controller performs the trailer reversing operation in response to a user confirmation of the trailer destination and projected trailer path, but does teach the user selecting a backward movement by input via the monitor device P[0095], and the user chooses the path and parking spot for the trailer (Figures 5A thru 5E).  The claimed user confirmation is interpreted as being equivalent to asking the user if they are sure they want to perform this operation.  This type of user confirmation is common and well known in the art, and generally in computer arts.  Pryor teaches, “the human driver confirming data visually presented and designating certain data of interest, allows the human to judge the image quality being returned by the cameras and to decide whether he believes the data he receives will be satisfactory for the purposes at hand” P[0458], and “a method to validate and confirm data from intelligent subsystems inside and outside the vehicle, and further allows the driver to assist such systems by designating areas of interest for tracking, stereo matching range detection and other purposes” P[0491].  The confirmation of the display of Pryor (before proceeding with the reversing operation) would be used in Matsushita as an additional user input, such as “Is this your selected back-up location?” with Yes and No buttons on the touch screen of Matsushita.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita and the slider selecting the destination and the display of the maximum trailer angles to control the reversing of the trailer of Gali with the confirmation and validation of vehicle data by the user of Pryor in order to improve the safety of operation of vehicles (Pryor P[0073]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Patent Application Publication Number 2021/0206213 A1 and Gali et al Patent Application Publication Number 2020/0017143 A1 as applied to claims 1 and 5 above, and further in view of Stabel et al Patent Application Publication Number 2019/0061816 A1.
Regarding claim 6 Matsushita teaches the claimed right and left maneuverability margins are generated in response to the hitch angle and a hitch length, “As shown in FIG. 8, the trailer angle γ is a bend angle or swing angle between the towing vehicle 1 and the trailer 3.” (P{0052] and Figure 8), “The trailer angle γ may also be calculated by integrating the trailer angular velocity ω with the elapsed time.” P[0053], “The trailer angular velocity ω is calculated by substituting parameters of a distance D, a distance W, and a distance L, vehicle velocity V, the steering angle δ, or the like into the corresponding formulas (e.g. Formula 2 shown in FIG. 8). In the corresponding formula, the distance D is a distance between the hitch ball 2a of the connector 2 (connection point) and (the center of) idler wheels 3a of the trailer 3.” P[0054], the distance D equates to the claimed hitch length, and “The jackknife angle θjk is calculated for example, by substituting parameters (vehicle specifications) of the towing vehicle 1 and the trailer 3 into a linear geometric relational formula (Formula 1).” (P[0055] and Figure 8), the jackknife angle (used for the steering allowable range display model Mas) equates to the claimed margins.  Matsushita does not explicitly teach the claimed trailer length is included in the generated margins, but the length of the trailer could be included in the computational formulas of Figure 8 with the trailer length used to define the distance D.  
Stabel et al teach, “The ECU 22 must know the vehicle 10 and trailer 11 geometry including the vehicle wheelbase (by), the distance from the rear axle to the hitch point on the vehicle h, the length of the trailer (c), hitch point to first axle on trailer (a), the height from the ground to the hitch point (g) and some of the geometry of the front of the trailer, i.e. these are some of the plurality of reference features 45 and relative distances 47.” P[0021].  It is common and well known in the art to use the trailer length when calculating parameters of towing.  The length of the trailer of Stabel et al would be incorporated into the Figure 8 calculations of Matsushita.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita and the slider selecting the destination and the display of the maximum trailer angles to control the reversing of the trailer of Gali with the known trailer geometry of Stabel et al in order to prevent the trailer jack-knifing and losing its course (Stabel et al P[0002]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Patent Application Publication Number 2021/0206213 A1 in view of Pryor Patent Application Publication Number 2008/0211779 A1.
Regarding claim 11 Matsushita does not explicitly teach the claimed display a user confirmation request in response to generating the projected trailer path, and the claimed trailer reversing operation is initiated in response to an affirmative user response to the user confirmation request.  But does teach the user selecting a backward movement by input via the monitor device P[0095], and the user chooses the path and parking spot for the trailer on a display (Figures 5A thru 5E).  Matsushita further teaches, a function to automatically or autonomously drive the vehicle on behalf of the driver P[0037].  The claimed user confirmation is interpreted as being equivalent to asking the user if they are sure they want to perform this operation.  This type of user confirmation is common and well known in the art, and generally in computer arts.  Pryor teaches the claimed display a user confirmation request, “the human driver confirming data visually presented and designating certain data of interest, allows the human to judge the image quality being returned by the cameras and to decide whether he believes the data he receives will be satisfactory for the purposes at hand” P[0458].  Pryor further teaches the claimed initiated in response to an affirmative user response to the user confirmation request, “a method to validate and confirm data from intelligent subsystems inside and outside the vehicle, and further allows the driver to assist such systems by designating areas of interest for tracking, stereo matching range detection and other purposes” P[0491].  The confirmation and validation of the display of Pryor (before proceeding with the reversing operation) would be used in Matsushita as an additional user input, such as “Is this your selected back-up location?” with Yes and No buttons on the touch screen of Matsushita.  With the selection of the Yes (confirm and validate by Pryor), the backing of the vehicle and trailer into the parking spot would be started.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance method of Matsushita with the confirmation and validation of vehicle data by the user of Pryor in order to improve the safety of operation of vehicles (Pryor P[0073]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Patent Application Publication Number 2021/0206213 A1 in view of Tanaka et al Patent Application Publication Number 2003/0156045 A1.
Regarding claim 13 Matsushita does not teach the claimed generates a default trailer destination and default projected trailer path in response to the left and right maneuverability margins.  Matsushita does teach the determination of an allowable steering area Ta (P[0060], Figure 3 and Figure 7).  The allowable steering area would limit the parking spot to only parking spaces that are within the allowable steering area.  Matsushita does not teach the claimed generating a default trailer destination and default projected trailer path, but both the default destination and the default path would be limited to locations and paths within the allowable steering area.  Tanaka et al teach, “a position corresponding to the target parking position or a position close to this may be the default display position of the target parking frame” P[0008], “a default position display of the target parking frame 11 corresponds to a position corresponding to the target parking position” P[0030], the target parking frame 11 and the path to the target parking frame are displayed to the user in Figure 2.  If the target parking frame 11 of Tanaka et al were within the allowable steering area Ta of Matsushita, then the target parking frame 11 would be displayed as the default position along with the traveling track 12 of the vehicle to reach the target parking frame 11 (Figure 2 and P[0056]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita with the default display position of the target parking frame and traveling track of Tanaka et al in order to reduce the time required to set a target parking position (Tanaka et al P[0064]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Patent Application Publication Number 2021/0206213 A1 in view of Stabel et al Patent Application Publication Number 2019/0061816 A1.
Regarding claim 16 Matsushita teaches the claimed right and left maneuverability margins are generated in response to the hitch angle and a hitch length, “As shown in FIG. 8, the trailer angle γ is a bend angle or swing angle between the towing vehicle 1 and the trailer 3.” (P{0052] and Figure 8), “The trailer angle γ may also be calculated by integrating the trailer angular velocity ω with the elapsed time.” P[0053], “The trailer angular velocity ω is calculated by substituting parameters of a distance D, a distance W, and a distance L, vehicle velocity V, the steering angle δ, or the like into the corresponding formulas (e.g. Formula 2 shown in FIG. 8). In the corresponding formula, the distance D is a distance between the hitch ball 2a of the connector 2 (connection point) and (the center of) idler wheels 3a of the trailer 3.” P[0054], the distance D equates to the claimed hitch length, and “The jackknife angle θjk is calculated for example, by substituting parameters (vehicle specifications) of the towing vehicle 1 and the trailer 3 into a linear geometric relational formula (Formula 1).” (P[0055] and Figure 8), the jackknife angle (used for the steering allowable range display model Mas) equates to the claimed margins.  Matsushita does not explicitly teach the claimed trailer length is included in the generated margins, but the length of the trailer could be included in the computational formulas of Figure 8 with the trailer length used to define the distance D.  
Stabel et al teach, “The ECU 22 must know the vehicle 10 and trailer 11 geometry including the vehicle wheelbase (by), the distance from the rear axle to the hitch point on the vehicle h, the length of the trailer (c), hitch point to first axle on trailer (a), the height from the ground to the hitch point (g) and some of the geometry of the front of the trailer, i.e. these are some of the plurality of reference features 45 and relative distances 47.” P[0021].  It is common and well known in the art to use the trailer length when calculating parameters of towing.  The length of the trailer of Stabel et al would be incorporated into the Figure 8 calculations of Matsushita.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita with the known trailer geometry of Stabel et al in order to prevent the trailer jack-knifing and losing its course (Stabel et al P[0002]).
Claim(s) 17 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Patent Application Publication Number 2021/0206213 A1 in view of Stabel et al Patent Application Publication Number 2019/0061816 A1 and Tanaka et al Patent Application Publication Number 2003/0156045 A1.
Regarding claim 17 Matsushita teaches the claimed advanced driver assistance system, the towing assist device A (Figure 4), comprising:
the claimed camera for capturing an image a field of view to the rear of a trailer, “The camera 23B is disposed in the rear portion of the trailer 3 which is the towed vehicle.” (P[0045] and Figure 4), and “the camera image display portion 121 of the display screen 120 displays an image or a moving image of the rearward area from the trailer 3 captured by the camera 23B when the backward movement of the towing vehicle 1 is operated” (P[0048] and Figures 5A thru 5C);
the claimed user interface for displaying a graphical user interface and for receiving a user input of a final trailer destination, “The monitor device 12 is disposed near the driver's seat (not shown) of the towing vehicle 1 in a position where the driver can operate the monitor device 12.” P[0047], “the monitor device 12 includes a display screen 120, speakers 36, and a touch panel or touch screen 27. The display screen 120 includes a camera image display portion 121 as a captured image display portion and an operation image display portion 122” (P[0048] and Figure 6), “the monitor device 12 includes the touch screen 27, and the driver or the operator inputs the backward movement direction and the angle of the trailer 3 via the touch screen 27 when the towing and towed vehicles are moved backward. This input operation is an operation that the user touches the trailer model M3 with his or her fingertip FT and slides the fingertip FT while touching the trailer model M3 to the direction and the angle the driver wants to move the trailer 3” P[0085], and the parking spot between the lines of Figure 5A equates to the claimed final trailer destination;
the claimed processor to estimate left and right maneuverability margins in response to a hitch angle and trailer dimension, “the signal processing device 24 is configured to process signals from the cameras 23A and 23B and to provide the signals to the controller 11” (P[0046] and Figure 4), “The movement direction model display processing portion 250 calculates a predicted movement trajectory of the trailer 3 to achieve the rotation angles of the trailer model M3 and the trailer model position auxiliary line M6 in accordance with the swipe operation amount when the towing vehicle 1 is steered. The calculated predicted movement trajectory is displayed on the camera image display portion 121 as the movement direction display model M4. For example, as shown in FIGS. 5A to 5E, the predicted movement trajectory is displayed in a band shape.” (P[0092] and Figures 5A thru 5E), “An area inside a sector shown in FIG. 3 is an area with an angle less than the jackknife angle θjk so that the jackknife phenomenon does not occur therewithin (i.e. allowable steering area Ta, which will be described below).” (P[0042] and Figure 3), “The allowable steering area Ta shown as a sector in FIG. 7 is same as allowable steering area Ta shown in FIG. 3.” (P[0060] and Figure 7), “In FIG. 7, the sector spreading with an angle doubled by the jackknife angle θjk is the allowable steering area Ta where the jackknife phenomenon does not occur.” P[0061], “The jackknife angle θjk is calculated for example, by substituting parameters (vehicle specifications) of the towing vehicle 1 and the trailer 3 into a linear geometric relational formula (Formula 1).” (P[0055] and Figure 8), the vehicle specifications of the trailer equate to the claimed trailer dimensions, and “A steering limit angle is an angle of the trailer 3 set between the current trailer angle γ and the target trailer angle θt to limit or restrict the abrupt change of the trailer angle γ toward the target trailer angle θt (i.e. limit target trailer angle).” P[0075] (claimed hitch angle);
the claimed generate a graphical user interface including an image, and left and right maneuverability margins, “a monitor device including a display screen to display a captured image by the imaging device, a touch screen function that detects a touch position to the display screen” (abstract), “The model display processing portion 220 displays a steering allowable range display model Mas superimposed on the trailer model M3.” P[0084], the camera image display portion 121 and steering allowable range display model Mas (from the allowable steering area Ta of Figures 3 and 7) are shown in Figures 5A thru 5E; 
the claimed generate a final projected trailer path in response to the user input of the final trailer destination, the user’s fingertip selects the towing vehicle and trailer to move into a parking spot between the parking lines, this is within the steering allowable range display model Mas (Figure 5A), and the movement direction display model M4 shows the predicted trailer trajectory into the user selected parking spot (Figure 5A); and
the claimed vehicle controller to perform an assisted driving operation in response to the final projected trailer path, controller 11 (Figure 4), “The towing vehicle 1 includes, in addition to a driving function by the driver, a function to assist or support driving or a function to automatically or autonomously drive the vehicle on behalf of the driver or the passenger (i.e. drive support vehicle, autonomous vehicle, or the like). Further, the towing vehicle 1 includes an automatic braking system 21 and an auto-steering system 22 shown in FIG. 6 for the drive assistance or the autonomous driving.” P[0037], and “The controller 11 is configured to assist inputs of the instruction to the backward movement direction when the towing vehicle 1 moves backward and also to assist the backward movement of the trailer 3 to a target position” P[0049].
Matsushita does not explicitly teach the claimed trailer length is included in the generated margins, but the length of the trailer could be included in the computational formulas of Figure 8 with the trailer length used to define the distance D.  Stabel et al teach, “The ECU 22 must know the vehicle 10 and trailer 11 geometry including the vehicle wheelbase (by), the distance from the rear axle to the hitch point on the vehicle h, the length of the trailer (c), hitch point to first axle on trailer (a), the height from the ground to the hitch point (g) and some of the geometry of the front of the trailer, i.e. these are some of the plurality of reference features 45 and relative distances 47.” P[0021].  It is common and well known in the art to use the trailer length when calculating parameters of towing.  The length of the trailer of Stabel et al would be incorporated into the Figure 8 calculations of Matsushita.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita with the known trailer geometry of Stabel et al in order to prevent the trailer jack-knifing and losing its course (Stabel et al P[0002]).
Matsushita does not teach the claimed generates a default projected trailer path in response to default trailer destination.  Tanaka et al teach, “a position corresponding to the target parking position or a position close to this may be the default display position of the target parking frame” P[0008], “a default position display of the target parking frame 11 corresponds to a position corresponding to the target parking position” P[0030], the target parking frame 11 and the path to the target parking frame (traveling track 12) are displayed to the user in Figure 2.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the towing assistance device of Matsushita and the known trailer geometry of Stabel et al with the default display position of the target parking frame and traveling track of Tanaka et al in order to reduce the time required to set a target parking position (Tanaka et al P[0064]).
Regarding claim 18 Matsushita teaches the claimed lidar for detecting depth information within the field of view of the trailer, “devices for detecting surrounding conditions of the trailer 3 such as a radar sensor (LIDAR), a millimeter-wave sensor (milliwave) may be provided” P[0045], and wherein the claimed final projected trailer path is determined in response to the depth information, “The display screen 120 includes a camera image display portion 121 as a captured image display portion and an operation image display portion 122. As shown in FIGS. 5A to 5C, the camera image display portion 121 of the display screen 120 displays an image or a moving image of the rearward area from the trailer 3 captured by the camera 23B when the backward movement of the towing vehicle 1 is operated.” P[0048], the surrounding conditions provided in the display of the area 121 may include the information from the LIDAR.
Regarding claim 19 Matsushita teaches the claimed user interface is a touch sensitive display mounted within a towing vehicle cabin, “The monitor device 12 is disposed near the driver's seat (not shown) of the towing vehicle 1 in a position where the driver can operate the monitor device 12. The monitor device 12 may be provided exclusively for the towing assist device A. Alternatively, a monitor of other electronic devices (such as an instrument device including a monitor, a car navigation system, an in-vehicle TV, a drive recorder, a smartphone, a tablet terminal, for example) installed in the towing vehicle 1 may be used as the monitor device 12.” P[0047], and “the monitor device 12 includes a display screen 120, speakers 36, and a touch panel or touch screen 27” (P[0048] and Figure 6).
Regarding claim 20 Matsushita teaches the claimed graphical user interface includes a virtual slider bar and the final trailer destination is determined in response to a position of a virtual slider on the virtual slider bar, “the monitor device 12 includes the touch screen 27, and the driver or the operator inputs the backward movement direction and the angle of the trailer 3 via the touch screen 27 when the towing and towed vehicles are moved backward. This input operation is an operation that the user touches the trailer model M3 with his or her fingertip FT and slides the fingertip FT while touching the trailer model M3 to the direction and the angle the driver wants to move the trailer 3” P[0085], and “The model movement display processing portion 240 is configured to move the trailer model M3 and the trailer model position auxiliary line M6 on the operation image display portion 122 in accordance with the detected swipe operation direction and the swipe amount.” P[0086], the movement of the fingertip FT for the trailer direction of Figures 5A thru 5E equates the claimed virtual slider bar.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662